Exhibit 10.5
AMENDMENT TO EMPLOYEE STOCK PURCHASE PLAN
     AMENDMENT, dated May 7, 2008, to the Delphi Financial Group, Inc. (the
“Company”) Employee Stock Purchase Plan, as amended to date (the “Plan”).
     By action of the Board of Directors of the Company duly taken on the
above-referenced date, the Plan is hereby amended as follows:
     1. The text of Section 15 of the Plan is hereby amended and restated in its
entirety to read as follows:
     “15. Effect of Certain Changes. Subject to any required action by the
shareholders of the Company, the number of shares of Common Stock which have
been authorized for issuance under the Plan (the “Reserve”), as well as the
price per share of Common Stock covered by each option under the Plan which has
not yet been exercised, shall automatically be proportionately adjusted for any
change in or increase or decrease in the number of issued shares of Common Stock
resulting from a stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock or similar capital adjustment or any
other increase or decrease in the number of shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Except as expressly
provided herein, no issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of Common Stock subject to an option.”
     IN WITNESS WHEREOF, the undersigned has caused this Amendment to be
executed on the Company’s behalf.

            DELPHI FINANCIAL GROUP, INC.
      By:   /s/ Chad W. Coulter        Chad W. Coulter        Secretary     

